DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-23, 25, 27, 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 & 3 recite in part “a separate metallic light reflective layer … in contact with the second electrode”.  
Claim 1 separate recites in part “the light is emitted in a direction substantially opposite to the separate metallic light reflective layer”.
These and other similar limitations have been subject of 112 rejections in previous Actions.  For example, see Final Rejection dated 09/17/21.  In previous Actions the rejection was 112, 2nd indefinite, because Examiner was unsure about the level of support for limitations in the specification, and because the limitations themselves were unclear as claimed, as far as structural relationship between layers.   Separately, Examiner has on numerous occasions asked Applicant to elaborate on support for the limitations in the Specification.  
In the latest amendment Applicant finally made a statement as far as support for the limitations.  Specifically, on page 7 of his submission, dated 02/17/22, 2nd paragraph, Applicant states: “Applicant further amends claims 1 and 3 to recite a separate metallic light reflective layer having a thickness of from 20 nm to 400 nm in contact with the second electrode. Support for this amendment can be found in the specification as originally filed, for example, at least at page 33, lines 27-28 of the published PCT application and claims 26 and 28.”
First of all, the Application as originally filed does not have claims 26 and 28.  Originally filed Application has only 24 claims.  Hence, claims 26 and 28 are not a valid support for limitations.
Second of all, the cited page 33, lines 27-28 of the Specification state (starting slightly above, at line 25) “Where a graphene top contact layer is present, a light reflective layer is preferably additionally present. The reflective layer needs to reflect light and may also act as a heat sink.  Suitable thickness are 20 to 400nm, such as 50 to 200 nm.”  Please note that the nothing about contact with second electrode.  Please also note that that the citation says nothing about direction in which light is emitted with respect to “separate metallic light reflective layer”.  

In conclusion, the idea of contact between second electrode and additional “light reflective layer” is not supported by Specification and claims as originally filed.  Therefore, a 112, 1st paragraph rejection for “new matter” is given.
In conclusion, the idea of direction in which light is emitted with respect to “separate metallic light reflective layer” is not supported by Specification and claims as originally filed.  Therefore, a 112, 1st paragraph rejection for “new matter” is given.

What kind of “contact” is that supposed to be anyway?  Physical?  Electrical?  How does the layer look like besides its thickness?  Is it a coating over the other layer (the graphene one)?  Is it more like a small island of material on top of 2nd electrode?   Is it somewhere to the side?   Apparently, it is supposed to help with light focusing in one direction (if Examiner understood things correctly; claims 30-31).   How?  Where is a picture of what Applicant is attempting to claim?  Is there anything?  Anywhere?  Examiner has no clue what to search for, because he has no clue what Applicant is trying to claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claims 1, 3-9, 13-14, 16-17, 19-23, 25, 27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-2018/0158913) by Withers et al (“Withers”).

Regarding claim 1, Yi discloses in FIGs. 1A-11G and related text, e.g., a device comprising: 
a plurality of nanowires or nanopyramids (40; par. 35: “nano-scale structures”) grown on a graphitic substrate (20; Abstract: “carbon layer comprising a graphene”), the plurality of nanowires or nanopyramids having a p-n or p-i-n junction (50; comprises of 52, 54 & 56; so, p-i-n, since dopant type of 54 is not specified) and each of the plurality of nanowires having a top and a bottom, the bottom of each of the plurality of nanowires or nanopyramids being in contact with the graphitic substrate (see FIGs, where 40 is in contact with 20), and the plurality of nanowires or nanopyramids comprise at least one group III-V compound semiconductor (see pars. 44-46, for an example list of materials);
a first electrode (80) in electrical contact with the graphitic substrate; 
a planar second electrode (60; see FIG. 1A, for example; 60 contains multiple planar portions, vertical and horizontal; any of these portions read on limitation of “planar”; keep in mind that the preamble says “comprising”, not “consisting”; hence, “comprising” is presumed to apply to second electrode too) in contact with the top of at least a portion of the plurality of nanowires or nanopyramids; and

Yi does not disclose that “second electrode having a thickness of 20 nm or less” (Yi is silent about thickness of layer).
Yi does not disclose “a separate light reflective layer having a thickness of form 20 nm to 400 nm in contact with the second electrode” (Examiner has no idea what these limitations means or how to examine them; see 112, 1st rejection above).
Yi does not disclose “device comprises a flip chip light emitting diode” (Yi does not discuss how device is packaged; “flip chip” being a type of packaging).
Yi does not disclose “light emitting diode that emits light and the light is emitted in a direction substantially opposite to the separate metallic light reflective layer” (Examiner has no idea what these limitations means or how to examine them; see 112, 1st rejection above).  Examiner has no clue what these limitations mean in English (as far as structure).

The below secondary reference is Examiner’s best guess as to what Applicant is trying to claim, since Applicant failed to provide in the Specification/Drawings/Claims the necessary information.  See 112, 1st rejections above.

Withers discloses in FIGs. 1 and related text, e.g., “second electrode having a thickness of 20 nm or less” (Withers teaches multi-layer electrodes (par. 159); specifically, a graphene a separate light reflective layer having a thickness of form 20 nm to 400 nm in contact with the second electrode” (again, Withers teaches multi-layer electrodes (par. 159); “separate” layer is presumed to be a second layer of electrode; again, Examiner has no idea what Applicant is trying to claim; see 112, 1st rejections; in the instant case, Cr/Au additional layer, on top of graphene electrode; with thickness of 65 nm total, which reads on claimed limitations by overlapping range).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “second electrode having a thickness of 20 nm or less” and with ““a separate light reflective layer having a thickness of form 20 nm to 400 nm in contact with the second electrode” as taught by Withers, in order to form LED electrodes with desired electrical and electronic characteristics, depending on particular design parameters (Withers has long discussion on various possible Fermi levels, throughout the reference, as result of various approaches, for example).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Yi with “device comprises a flip chip light emitting diode”, since it is merely a method of packaging overall device, and is a matter of decision by the skilled artisan as to whether he wants to implement “wirebond” (old method; generally cheaper older technology, implemented typically in older processes) or more modern “flipchip” method (new method; generally more expensive newer technology; implemented typically in newer processes), depending on the needs of particular project and the necessary price point of overall device.

light is emitted in a direction substantially opposite to the separate metallic light reflective layer” Examiner has no clue what these limitations mean in English (as far as structure).   Below is Examiner’s best guess as to what they mean.
When these specific teachings of Withers are applied to device of Yi it will result in “light emitting diode that emits light and the light is emitted in a direction substantially opposite to the separate metallic light reflective layer”, since there is a multi-layer electrode now (due to Withers teachings), and the electrode 60 of Yi, would cover top and sides of LED (see FIG. 1A of Yi, for example), this means that light could only come from the bottom (the only side not covered by 60), hence, light is emitted in a direction substantially opposite to the separate metallic light reflective layer (which is part of 60).   
Keep in mind, that this does not completely make sense.  It is in opposite direction to the top portion of 60, not side portions of 60… This is why Examiner has no clue what Applicant means to claim, in English (as far as structure; there simply no disclosure on how this looks; all of the above is Examiner’s best guess on incomprehensible disclosure).

Regarding claim 3, the combined device of Yi and Withers disclose in cited figures and related text (motivation to combine, etc., are explained in claim 1 above), e.g., a plurality of nanowires or nanopyramids (see claim 1 above) grown on a graphitic substrate (20; Abstract: “carbon layer comprising a graphene”), the plurality of nanowires or nanopyramids having a p-n or p-i-n junction (50; comprises of 52, 54 & 56; so, p-i-n, since dopant type of 54 is not specified) and each of the plurality of nanowires having a top and a bottom, the bottom of each of the plurality of nanowires or nanopyramids being in contact with the graphitic substrate (see 
a first electrode (80) in electrical contact with the graphitic substrate; 
a planar second electrode (see claim 1 above) having a thickness of 20 nm or less (see claim 1 above) in contact with the top of at least a portion of the plurality of nanowires or nanopyramids; and
a separate metallic light reflective layer having a thickness of 20 to 400 nm in contact with the second electrode (see claim 1 above);
wherein the separate metallic light reflective layer reflects any incoming light onto at least a portion of the plurality of nanowires or nanopyramids (see claim 1 above); and
wherein the device comprises a flip chip photodetector device and wherein in use light is absorbed in the device (the Applicant is claiming a method of use limitation in a claim drawn to device; explanation: photodetector and light-emitting diode are same structure, where the polarity of power is reversed; electricity is applied one way for LED and in opposite way for photodetector; see FIG. 8A; it is either LED or photodetector, depending on how power is applied; hence, photodetector is at least obvious in light of Yi’s structure; also, see claim 1 above, as far as flip chip).
Regarding claim 4, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the device further comprises a hole-patterned mask (90 or 30 read on limitations) deposited on the graphitic substrate, the hole-patterned mask comprising a plurality of holes (see FIG. 11 for both 90 and 30), and wherein the plurality of nanowires or nanopyramids are grown through the holes of the hole-patterned mask on the graphitic substrate 
Regarding the process limitations of "grown through…", these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Regarding claim 5, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the plurality of nanowires or nanopyramids are grown epitaxially (see for example, par. 90; epitaxy is explicitly mentioned; also, this is “product by process” limitation and therefore would not carry patentable weight) on the graphitic substrate.
Regarding claim 6, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the graphitic substrate is graphene (see claim 1).
Regarding claim 7, the combined device of Yi and Withers disclose in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the graphitic substrate has a thickness of 20 nm or less.
 20 nm or less”, in order to simplify the processing steps of making a device, by limiting costs in time and material (in semiconductor industry there is a new generation of technology about every 18-24 months (Moore’s Law; as is well known to even regular CNN watchers, never mind “skilled in the art”; and is as well-known, the geometries shrink with every generation; hence, the recited thickness would be obvious to skilled in the art, as part of cost reduction in time and material, as is true with every semiconductor technology generation).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).   
Thickness of material is one such variable, and minimizing it is one of routine tasks, as was explained above.
Regarding claim 8, the combined device of Yi and Withers disclose in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the graphitic substrate is graphene having up to 10 atomic layers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Yi with “wherein the graphitic substrate is graphene having up to 10 atomic layers”, in order to simplify the processing steps of making a device, by limiting costs in time and material (in semiconductor industry there is a new generation of technology about every 18-24 months (Moore’s Law; as is well known to even regular CNN watchers, never mind “skilled in the art”; and is as well-known, the geometries shrink with every generation; hence, the recited thickness would be obvious to skilled in the art, as part of cost reduction in time and material, as is true with every semiconductor technology generation).

Thickness of material is one such variable, and minimizing it is one of routine tasks, as was explained above.
Regarding claim 9, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the device further comprises a support (FIG. 8; 10 on bottom or top reads on the limitations) adjacent the graphitic substrate, opposite to the plurality of nanowires or nanopyramids grown on the graphitic substrate.
Regarding claim 13, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the plurality of nanowires or nanopyramids comprise GaN, AlGaN, InGaN or AlInGaN (see pars. 44-46 for list of materials).
Regarding claim 14, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the plurality of nanowires or nanopyramids comprise a multiple quantum well (MQW) (54).
Regarding claim 16, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the device which emits or absorbs light in the UV spectrum (by default; virtually anything absorbs at least a little of light in UV spectrum; the materials that do not absorb UV light at all are virtually non-existent).
Regarding claim 17, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the device comprises a plurality of nanowires and the p-n or p-i-n junction within each of the plurality of nanowires is axial (as shown in FIGs; axial structures are shown).
Regarding claim 19, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the plurality of nanowires or nanopyramids comprise an (Al)GaN/Al(Ga)N superlattice (the terms “superlattice” and “multiple quantum well” are sometimes used interchangeably; as was made clear above, Yi teaches MQW; hence, “superlattice” structure is at the very least obvious; as far as materials, see pars. 44-46).
Regarding claim 20, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the plurality of nanowires or nanopyramids comprise AlGaN (see pars. 44-46) with an increasing or decreasing concentration of Al along a direction, in each of the plurality of nanowires or nanopyramids (by definition; it is physically impossible to have perfectly even concentration of Al; it will change up or down, especially at the interface with another layer; hence, the limitations are met by definition).
Regarding claim 21, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the plurality of nanowires or nanopyramids are doped using Mg or Be (see par. 46).
Regarding claim 22, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the device comprises a light emitting diode device (see FIGs. 8), each of the plurality of nanowires or nanopyramids is separated by space (see FIGs. 8), and the space between each of the plurality of nanowires or nanopyramids is filled by a supporting and electrically isolating filler material (see top 10; it is electrically isolating, because otherwise the device would not be functional; everything would short out) transparent to the light emitted from the device (10 can be sapphire, for example; it is partially transparent to light material).
Regarding claim 23, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein each of the plurality of nanowires or nanopyramids is separated by 
Regarding claim 25, the combined device of Yi and Withers disclose in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 3, except wherein the device absorbs light in the UV spectrum.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Yi and Withers with “wherein the device absorbs light in the UV spectrum”, in order to use the device in the applications that require ultraviolet light detection, as maybe required by a particular engineering design (as evidence of Examiner’s assertion that it is obvious to use device in Yi in UV applications, see US-7335908, page 4 of patent; a scientific article “Nanowire Ultraviolet Photodetectors and Optical Switches”, by Kind, H, dated 2002 is mentioned; keep in mind that it is an ancient by semiconductor industry standards article (every generation of semiconductor industry is 18-24 months; 2002 is at least 7 generations old, when compared to Applicant’s filing date; hence, “ancient”); hence, the article provides evidence that using nanowire photodetectors, in UV spectrum applications, is an obvious application for such photodetectors). 
Regarding claim 27, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein the metallic light reflective layer or the separate metallic light reflective layer has a thickness of at least 50 nm (see claim 1).
Regarding claim 29, the combined device of Yi and Withers disclose in cited figures and related text, wherein the second electrode is graphitic (see claim 1).
Regarding claim 30, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein light is not emitted in all directions (see rejection of claim 1; specifically, the part at the very bottom, where Examiner makes best guess as to what this is supposed to mean; again, 112, 1st issues).
Regarding claim 31, the combined device of Yi and Withers disclose in cited figures and related text, e.g., wherein light is emitted in a single direction (see rejection of claim 1; specifically, the part at the very bottom, where Examiner makes best guess as to what this is supposed to mean; again, 112, 1st issues).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-2018/0158913) by Withers et al (“Withers”) as applied to claims above, and further in view of (US-2013/0213470) by Yi2 et al (“Yi2”).
Regarding claim 10, the combined device of Yi and Withers disclose in cited figures and related text, e.g., substantially the entire claim structure, as recited in claims 1 & 9, except wherein the support is fused silica or quartz.
Yi2 discloses in FIG. 6 and related text, e.g., wherein the support is fused silica or quartz (see par. 28; Yi2 explicitly teaches materials to have under the carbon structure layer (such as graphene of Yi); he says that material can be sapphire (just like Yi teaches), but also lists a long list of other materials, including quartz).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Yi and Withers with “wherein the support is fused silica or quartz” as taught by Yi2, since simple substitution of one known element for another (substitution of sapphire under carbon layer of Yi with quartz under carbon layer of Yi2) to . 

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-2018/0158913) by Withers et al (“Withers”) as applied to claims above, and further in view of (US-9577176) by Fong et al (“Fong”).
Regarding claim 11, the combined device of Yi and Withers disclose in cited figures and related text, e.g., substantially the entire claim structure, as recited in claims 1 & 9, except wherein the device further comprises an intermediate layer adjacent the graphitic substrate, opposite to the plurality of nanowires or nanopyramids grown on the graphitic substrate.
Fong discloses in FIG. 2B and related text, e.g., wherein the device further comprises an intermediate layer adjacent the graphitic substrate (see FIG. 2B, layers 120 and 290, and see bottom of col. 7 and top of col. 8 an intermediate layer, hexagonal boron nitride (hBN) is taught in conjunction with graphene layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Yi and Withes with “wherein the device further comprises an intermediate layer adjacent the graphitic substrate” as taught by Fong, in order to keep the surface of graphene clean of contaminants (top of col. 8). 
Regarding claim 12, the combined device of Yi, Withers and Fong disclose in cited figures and related text, e.g., wherein the intermediate layer is hexagonal boron nitride (hBN), a metal grid, or a Ag nanowire network (see rejection of claim 11).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-2018/0158913) by Withers et al (“Withers”) as applied to claims above, and further in view of (US-2012/0068153) by Seong et al (“Seong”).
Regarding claim 15, Yi and Withers discloses in cited and related text, e.g., substantially the entire claim structure, as recited in claims 1, except wherein the plurality of nanowires or nanopyramids contain an electron blocking layer.
Seong discloses in FIG. 5C and related text, e.g., wherein the device contain an electron blocking layer (see layer 58 and par. 20; Seong teaches that EBL may be part of LED device formed on graphene).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Yi and Withers with “wherein the device contain an electron blocking layer” as taught by Seong, since applying a known technique (technique of Seong) to a known device ready for improvement (device of Yi; device is ready because Seong teaches both kinds of devices: with and without EBL) to yield predictable results (results are predictable because Seong teaches both kinds of devices) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-2018/0158913) by Withers et al (“Withers”) as applied to claims above, and further in view of (US-2012/0141799) by Kub et al (“Kub”).
Regarding claim 18, Yi and Withers discloses in cited and related text, e.g., substantially the entire claim structure, as recited in claims 1, except wherein the plurality of nanowires or nanopyramids comprise a tunnel junction.
Kub discloses in FIG. 1and related text, e.g., wherein the device contain comprise a tunnel junction (see par. 149, top of page 16; Kub teaches interchangeability of various light emitting structures, formed on graphene, including tunneling diode structure; hence, “tunnel junction”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Yi and Withers with “wherein the device contain comprise a tunnel junction” as taught by Kub, since applying a known technique (technique of Kub) to a known device ready for improvement (device of Yi; device is ready because Kub teaches both kinds of devices: with and without tunneling junction) to yield predictable results (results are predictable because Kub teaches both kinds of devices) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/26/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894